Citation Nr: 0638609	
Decision Date: 12/12/06    Archive Date: 12/19/06

DOCKET NO.  04-23 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel




INTRODUCTION

The veteran served on active duty from July 1943 to October 
1945.

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, which in pertinent part, denied service connection 
for tinnitus. 

In December 2006, the Board granted the veteran's motion to 
advance his case on the docket in light of his age.  See 38 
U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) (2006).


FINDINGS OF FACT

1.  The veteran was exposed to acoustic trauma during active 
service from 1943 to 1945.

2.  Tinnitus was diagnosed in 2004.

3.  The medical evidence does not show an etiological 
relationship between the veteran's in-service exposure to 
acoustic trauma and his currently diagnosed tinnitus.


CONCLUSION OF LAW

Tinnitus was not incurred in service, nor may an organic 
disease of the nervous system (e.g., tinnitus) be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized the VA's obligation to notify 
claimants of the information or evidence necessary to 
substantiate a claim, and it affirmed the VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In August 2001, VA issued regulations to 
implement the VCAA. 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the agency of original 
jurisdiction (AOJ) issues the initial unfavorable decision on 
a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).  In this case, the RO provided the veteran 
with notice of the VCAA in April 2003, prior to the initial 
decision on the claim in June 2003.  Therefore, the timing 
requirement of the notice as set forth in Pelegrini has been 
met and to decide the appeal would not be prejudicial to the 
claimant.

Requirements with respect to the content of a VCAA notice 
have also been satisfied in this case.  Pursuant to 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b), the notice must (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
the VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  This "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).

In the April 2003 VCAA letter, the RO informed the veteran 
about the information and evidence necessary to substantiate 
his claim of service connection for tinnitus.  This letter 
informed the veteran that evidence towards substantiating his 
claim should include: (1) evidence of a current disability; 
(2) the existence of the disease or injury in service, and; 
(3) a relationship between the current disability and any 
injury or disease during service.  This letter described the 
information and evidence that the VA would seek to provide 
including relevant records held by any federal agency.  Such 
records include medical records from the military, and VA 
hospitals, and private treatment records if the veteran 
completed a release form.  The RO also explained what 
information and evidence the veteran was expected to supply.  
Specifically, the letter instructed the veteran to submit any 
private medical records that would support his claim and a 
completed release form to allow the RO to obtain private 
medical records.

Regarding the fourth element, the April 2003 letter 
explicitly informed the veteran to submit any evidence in his 
possession that pertained to his claim.  The letter informed 
the veteran that the RO needed additional information and 
evidence, and specifically informed the veteran to send any 
medical reports he had.  

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims. Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim. Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.

Regarding the type of evidence necessary to establish a 
disability rating or effective date for the disability on 
appeal, the RO did not provide the veteran with notice of the 
type of evidence necessary to prove these latter two 
elements.  Even so, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In that 
regard, as the Board concludes below that the preponderance 
of the evidence is against the appellant's claim for service 
connection, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot.

The duty to assist the veteran has been satisfied in this 
case.  Service medical records as well as statements provided 
by the veteran are in the claims file and were reviewed by 
both the RO and the Board in connection with the veteran's 
claim.  The VA has also assisted the veteran and his 
representative throughout the course of this appeal by 
providing them with a statement of the case which informed 
them of the laws and regulations relevant to the veteran's 
claim.  Additionally, to help determine the nature and 
etiology of the veteran's claimed tinnitus, VA afforded the 
veteran an audiological examination in 2004 in accordance 
with 38 C.F.R. § 3.159(c)(4).  The veteran indicated that he 
had no treatment for tinnitus since service and accordingly, 
there are no clinical records, private or VA, to obtain.  For 
these reasons, the Board concludes that the VA has fulfilled 
the duty to assist the appellant in this case.

Factual Background

The service medical records are entirely negative for 
complaints, treatment or a diagnosis of tinnitus.  
Examinations conducted in June 1944, September 1944 and 
October 1945 all reflect that there were no abnormalities of 
the ears and hearing acuity was 15/15.  The records indicate 
that the veteran was a communications officer in aviation.

In May 2003, the veteran indicated that he had no medical 
evidence to offer in support of his claim except his service 
medical records and the results of a VA examination, which he 
asked to be scheduled.

In an August 2003 statement, the veteran reported that he was 
exposed to acoustic trauma in service as a result of being on 
flying status.  He stated that he has experienced a buzzing 
and ringing sound in his ears bilaterally since he was 
discharged from the military. 

A VA audio examination was conducted in April 2004.  The 
medical history indicated that the veteran sustained exposure 
to high risk noise associated with his military experience 
during World War II, during which the veteran reported that 
he was subjected to anti-aircraft and pre-flight aircraft 
engines in training.  He reported that this work in 
communications did not subject him to significant noise risk.  
He reported that he had rarely been exposed to recreational 
noise exposure as a result of shot gun fire the few times he 
went turkey hunting.

With respect to tinnitus, the veteran was unsure of the date 
of onset of tinnitus.  He stated that he had experienced 
bilateral tinnitus for many years, maybe dating back to his 
late teens.  He described his tinnitus as constant and 
varying in loudness.  The examiner indicated that a review of 
the claims folder revealed hearing examinations limited to a 
whispered voice test (not valid for assessing noise induced 
hearing loss).  It was noted that the veteran's occupational 
and recreational noise risks were minimal and the audiogram 
was indicative of noise exposure.  The examiner noted that 
the veteran's reports of interactions with anti-aircraft fire 
and aircraft noise, if substantiated, are a viable basis for 
hearing loss and added that if the record substantiated such 
exposure, the claim for hearing loss more likely than not 
supports the claim being initiated by military related noise 
with some aggravation from recreational sources and the 
normal factors from aging.  

The VA examiner added that since the claim for tinnitus was 
not time locked to his stated military noise exposure, it was 
therefore not supported by the history given by the veteran 
himself.  

In a May 2004 rating action, service connection for bilateral 
hearing loss was established and a 10 percent evaluation was 
assigned.  

Legal Analysis

Under 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303, a veteran 
is entitled to disability compensation for disability 
resulting from personal injury or disease incurred in or 
aggravated by active military service.  In addition, the law 
provides that, where a veteran served ninety days or more of 
active military service, and certain chronic diseases, 
including organic diseases of the nervous system (e.g., 
sensorineural hearing loss and tinnitus), become manifest to 
a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2006).  While the disease need not be diagnosed 
within the presumption period, it must be shown, by 
acceptable lay or medical evidence, that there were 
characteristic manifestations of the disease to the required 
degree during that time.  Id.

Notwithstanding the lack of a diagnosis of a claimed disorder 
during active duty, service connection may still be granted 
if all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2005); Cosman v. Principi, 3 Vet. App. 
503, 505 (1992).

The Court of Appeals for Veterans Claims has consistently 
held that, under the law cited above, "[a] determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  The 
fact that a condition occurred in service alone is not 
enough; there must be a current disability resulting from 
that condition.  See Rabideau v. Derwinski, 2 Vet. App. at 
144; Chelte v. Brown, 10 Vet. App. 268, 271 (1997).  This 
principle has been repeatedly reaffirmed by the Federal 
Circuit Court, which has stated, "a veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability."  Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000).  See D'Amico v. West, 209 F.3d 1322, 1326 
(Fed. Cir. 2000); Maggitt v. West, 202 F.3d 1370, 1375 (Fed. 
Cir. 2000) (to the same effect).

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  Triplette 
v. Principi, 4 Vet. App. 45, 49 (1993), citing Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991).  It is equally clear, 
however, that the resolution of issues that involve medical 
knowledge, such as the diagnosis of a disability and the 
determination of medical etiology, require professional 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom.  Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).

The veteran claims that service connection is warranted for 
tinnitus.  He maintains that he sustained acoustic trauma 
during World War II from anti-aircraft and pre-flight 
aircraft engines in training.  

The service medical records are negative for any complaints, 
symptoms, diagnoses, or treatment for tinnitus.  However, it 
is conceded that consistent with the veteran's duties in 
aviation communication, he sustained acoustic trauma in 
service.

In this appeal, the denial of the veteran's claim for service 
connection for tinnitus is not based on the veteran's account 
of what occurred during service (i.e. sustaining acoustic 
trauma); rather, it is based upon the medical evidence 
including (1) the lack of any indications in the service 
medical records of tinnitus, as well as the 1944 examinations 
and October 1945 separation examination which revealed no 
disease or defects of the ears; (2) the absence of medical 
evidence or an initial diagnosis of tinnitus until more than 
55 years after service, and (3) the absence of any competent 
evidence showing a link between the currently manifested 
tinnitus and any in-service incident, including acoustic 
trauma or excessive noise exposure; and (4) the only 
competent opinion that addresses the contended causal 
relationship (made by a VA examiner in April 2004), which 
goes against the claim.

Specifically, as pertains to element (4) a VA audio 
examination was conducted in April 2004, at which time the 
veteran reported that he experienced constant bilateral 
tinnitus.  However, the veteran was unable to recollect when 
tinnitus began indicating that perhaps tinnitus had started 
in his late teenage years.  However, in that event, the 
veteran was 25 when he entered service in July 1943 and his 
July 1942 pre-enlistment examination report specifically 
indicates that the veteran reported that he had no history of 
ear trouble and shows that he specifically denied having any 
symptoms of ear ringing, buzzing, earache or discharge.  The 
veteran did not give history of tinnitus having its onset in 
service and was unable to give a date of onset or any 
specific duration of the condition, except to report that he 
had experienced tinnitus for many years.  Accordingly, the VA 
examiner opined that the claim for tinnitus was not time 
locked to his stated military noise exposure; it was 
therefore not supported by the history given by the veteran 
himself.  

Simply put, the VA examiner concluded that there was no 
etiological relationship between acoustic trauma sustained in 
service and the subsequent development of bilateral tinnitus, 
initially clinically diagnosed in 2004.  There is no 
competent contrary opinion of record.

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection.  
Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000) (holding that the absence of medical records during 
combat conditions does not establish absence of disability 
and thus suggesting that the absence of medical evidence may 
establish the absence of disability in other circumstances).  
Thus, when appropriate, the Board may consider the absence of 
evidence when engaging in a fact finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).

The Board has considered the lay statements provided by the 
veteran to the effect that he experienced acoustic trauma 
during service in the 1940's which he maintains has resulted 
in chronic tinnitus since that time.  While the veteran is 
competent to state whether he noticed some symptoms of 
tinnitus over the years, he is not competent to etiologically 
link that condition to service.  That is, the veteran is 
competent to report his symptoms; however, he is not a 
medical professional and his statements as to etiology do not 
constitute competent medical evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494- 95 (1992) (lay persons are 
not competent to offer evidence that requires medical 
knowledge).

Furthermore, the Board is compelled to point out that these 
statements from the veteran were provided for the record more 
than 55 years after his discharge from service, and in 
essence represent at best, remote recollections.  Not only 
may the veteran's memory be dimmed with time, but self 
interest may play a role in the more recent statements.  See 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest 
may affect the credibility of testimony); cf. Pond v. West, 
12 Vet. App. 341, 346 (1999).  Concerning this, the Board 
notes that "definitions of credibility do not necessarily 
confine that concept to the narrow peg of truthfulness.  It 
has been termed as "the quality or power of inspiring 
belief."  WEBSTER'S THIRD NEW INTERNATIONAL DICTIONARY (1966).  
"Credibility involves more than demeanor.  It apprehends the 
over-all evaluation of testimony in the light of its 
rationality or internal consistency and the manner in which 
it hangs together with other evidence."  Carbo v. United 
States, 314 F.2d 718, 749 (9th Cir. 1963);  Indiana Metal 
Prods. v. NLRB, 442 F.2d 46, 51-52 (7th Cir. 1971).  The 
Board finds that the contemporaneous records are entitled to 
more probative weight than the recollections of the veteran 
of events which occurred decades previously.  The negative 
clinical and documentary evidence of tinnitus or any ear 
disorder upon separation from service in 1945 and the lack of 
any documented complaints, treatment or diagnosis of tinnitus 
until 2004 are more probative than the remote assertions of 
the veteran made in the context of a claim for benefits.  

It is clearly established that there is no evidence of 
chronicity or continuity of tinnitus in light of the fact 
that there is no competent documented evidence of the claimed 
tinnitus during service from 1943 to 1945 or for more than 55 
years thereafter.  In this case, the medical evidence in the 
file lacks any indication of continuity of symptomatology or 
of any treatment for or diagnosis of tinnitus following 
discharge until 2004.  In essence, the veteran's assertions 
of continuity and chronicity of tinnitus are unsupported.  
See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (The 
normal medical findings at the time of separation from 
service, as well as the absence of any medical records of a 
diagnosis or treatment for many years after service, is 
probative evidence against the claim.).

Additionally, the record reflects that the veteran did not 
report having tinnitus either to VBA or to his health care 
providers until he filed his March 2003, more than five 
decades after service.  See Curry v. Brown, 7 Vet. App. 59, 
68 (1994) (contemporaneous evidence has greater probative 
value than history as reported by the veteran); Shaw v. 
Principi, 3 Vet. App. 365 (1992) (a veteran's delay in 
asserting a claim can constitute negative evidence that 
weighs against the claim).  

The veteran has provided several statements to the effect 
that he sustained noise exposure in service productive of 
significant acoustic trauma.  As explained herein, the Board 
does not dispute the veteran's exposure to acoustic trauma, 
particularly in light of the fact that the veteran served as 
communications officer in aviation, but the fact remains that 
the medical evidence of record does not link his currently 
claimed tinnitus to service and acoustic trauma in and of 
itself is not a disability for VA purposes.

In summary, the earliest medical evidence shows that the 
tinnitus was not initially diagnosed until decades after 
service, and the only competent opinion of record weighs 
against a causal link between currently manifested tinnitus 
and any incident of service, to include noise exposure.

For the reasons stated above, the Board finds that service 
connection for bilateral tinnitus is not warranted.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application in the 
instant case.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. 
Cir. 2001).


ORDER

Entitlement to service connection for tinnitus is denied.



____________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


